                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                               Case No. 7:14-CV-00157-D

CTB, INC.,                                    )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )
                                              )
HOG SLAT, INC.,                               )
                                              )
        Defendant.                            )

                        PLAINTIFF’S MEMORANDUM IN SUPPORT OF
                          MOTION FOR DISALLOWANCE OF COSTS

        Plaintiff CTB, Inc. (“CTB”), pursuant to Local Rule 54.1(b) and by and through its

undersigned counsel, hereby files this Memorandum of Law in Support of its Motion for

Disallowance of Costs sought by Defendant Hog Slat, Inc. (“Hog Slat”) in Hog Slat’s Motion for

Costs (D.E. 177). More specifically, CTB moves to disallow $4,862.19 of the costs sought by

Hog Slat (as well as any other costs the Court may determine to be inappropriate) as non-taxable

and/or unsupported by the motion and supporting documents, and thus inappropriate under this

Court’s Application for Costs Guidelines and related case law.

I.      Legal Standard

        Federal Rule of Civil Procedure 54 and Local Rule 54.1, as well as the guidance set forth

in this Court’s Application for Costs Guidelines (hereinafter the “Guidelines”), govern the award

of post-judgment costs to prevailing parties. As set forth in the Guidelines,

        Only those costs specifically enumerated in 28 U.S.C. § 1920 are taxable. The
        clerk will deny all other requested costs, even if the opposing party has failed to
        file a motion for disallowance.

        Prevailing parties are responsible for providing the required documentation to
        support their applications for costs, and must explain how the documents support
        each requested item. [Id. at p. 8.]


ClarkHill\35002\170899\223782328.v1-4/29/20
             Case 7:14-cv-00157-FL Document 181 Filed 04/29/20 Page 1 of 8
II.      Hog Slat’s Motion for Costs Should be Partially Denied.

         CTB does not dispute that Hog Slat is the prevailing party and is entitled to allowable

costs in accordance with the applicable rules. However, as set forth in more detail in the table

below, $4,862.19 of the costs sought by Hog Slat should be rejected for the following reasons:

      Costs Sought                                Basis for Denying Costs

$106.49 for               The supporting documents lack sufficient identification and explanation of
photocopies by            these costs, including why they would be recoverable. See Guidelines, p. 8
Nova Office               n.2 (explaining that the lack of supporting documentation “will result in a
Strategies                denial of any unexplained costs”).
(9/1/2015)

$80.00 of $143.92         $80.00 of these costs are listed by Hog Slat as covering two days of
invoice for               testimony. However, the supporting documents do not include a line item
Deposition of             identifying these costs. See Guidelines, p. 8 n.2 (explaining that the lack
Robert Cissel             of supporting documentation “will result in a denial of any unexplained
(10/13/2015)              costs”).

$121.25 for search        The supporting documents lack sufficient identification and explanation of
fees by MicroPatent       these costs, including why they would be recoverable. See Guidelines, p. 8
– Thomson File            n.2 (explaining that the lack of supporting documentation “will result in a
Histories                 denial of any unexplained costs”).
(10/14/2015)

$40.00 for                The supporting documents do not include a line item identifying these
Deposition of             costs. See Guidelines, p. 8 n.2 (explaining that the lack of supporting
Carmen Parkhurst          documentation “will result in a denial of any unexplained costs”).
(11/4/2015)

$101.02 of $256.00        $101.02 of $256.00 invoice is for a rough transcript ($97.00) and exhibits
invoice from Jensen       ($3.50).
Litigation Services       Costs of daily or expedited copy produced solely for the convenience of
(11/5/2015)               counsel, absent prior court approval, are not taxable. See Local Rule
                          54.1(c)(2)(C); see also Fulmore v. United Parcel Service, 7:11-CV-18-F,
                          2013 WL 5969715, at *1 (E.D.N.C. Nov. 18, 2013) (disallowing costs for
                          expedited transcript).
                          Copies of deposition exhibits obtained at depositions are not taxable. See
                          Dutton v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
                          1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28 U.S.C.
                          §1920 and Local Civil Rule 54.1, this court has also denied fees for copies
                          of deposition exhibits, read and sign, rough drafts, litigation support



ClarkHill\35002\170899\223782328.v1-4/29/20
           Case 7:14-cv-00157-FL Document 181 Filed 04/29/20 Page 2 of 8
                          packages, ASCII disks, shipping, handling and expedited processing.”).

$225.00 for court    The Guidelines do not provide for the recovery of cancellation fees, and
reporter for Huseby, Hog Slat provides no explanation as to why this would be recoverable.
Inc. (11/17/2015)

$8.00 of $330.50          $8.00 of this invoice is for exhibits.
invoice from Jensen       Copies of deposition exhibits obtained at depositions are not taxable. See
Litigation Services       Dutton v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
(11/18/2015)              1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28 U.S.C.
                          §1920 and Local Civil Rule 54.1, this court has also denied fees for copies
                          of deposition exhibits, read and sign, rough drafts, litigation support
                          packages, ASCII disks, shipping, handling and expedited processing.”).

$469.80 of                $469.80 of this invoice is for: Rough Draft ($355.50), Compressed
$1,026.55 invoice         Transcript ($35.65), Keyword Index ($9.00), Exhibits scanned ($37.00),
from Garrett              E-Transcript ($25.00), and Postage and Handling ($7.65). These costs
Reporting Services,       should be denied because the following costs are not taxable as set forth in
Inc. (11/18/2015)         pp. 11-12 of the Guidelines:
                               a. Costs of daily or expedited copy produced solely for the
                                  convenience of counsel, absent prior court approval. See Local
                                  Civil Rule 54.1(c)(2)(C); see also Fulmore v. United Parcel
                                  Service, 7:11-CV-18-F, 2013 WL 5969715, at *1 (E.D.N.C. Nov.
                                  18, 2013) (disallowing costs for expedited transcript).
                               e. Court reporter postage, shipping/handling, or delivery charges for
                                  a transcript.
                               f. Copies of deposition exhibits obtained at depositions. See Dutton
                                  v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
                                  1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28
                                  U.S.C. §1920 and Local Civil Rule 54.1, this court has also denied
                                  fees for copies of deposition exhibits, read and sign, rough drafts,
                                  litigation support packages, ASCII disks, shipping, handling and
                                  expedited processing.”).

$48.00 of $290.64         $48.00 of this invoice is for exhibits.
invoice from Jensen       Copies of deposition exhibits obtained at depositions are not taxable. See
Litigation Services       Dutton v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
(11/20/2015)              1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28 U.S.C.
                          §1920 and Local Civil Rule 54.1, this court has also denied fees for copies
                          of deposition exhibits, read and sign, rough drafts, litigation support
                          packages, ASCII disks, shipping, handling and expedited processing.”).

$805.12 of                $805.12 of this invoice is for an extra transcript copy ($394.62), Rough
$1,349.75 invoice         Draft ($307.50), Scanning Exhibits ($73.00), Electronic Transcript
from Elite Realtime       ($10.00), and Shipping and Handling ($20.00). These costs should be


ClarkHill\35002\170899\223782328.v1-4/29/20
           Case 7:14-cv-00157-FL Document 181 Filed 04/29/20 Page 3 of 8
& Deposition              denied because the following costs are not taxable as set forth in pp. 11-12
Reporting                 of the Guidelines:
(12/1/2015)                    a. Costs of daily or expedited copy produced solely for the
                                  convenience of counsel, absent prior court approval. See Local
                                  Civil Rule 54.1(c)(2)(C); see also Fulmore v. United Parcel
                                  Service, 7:11-CV-18-F, 2013 WL 5969715, at *1 (E.D.N.C. Nov.
                                  18, 2013) (disallowing costs for expedited transcript).
                               e. Court reporter postage, shipping/handling, or delivery charges for
                                  a transcript.
                               f. Copies of deposition exhibits obtained at depositions. See Dutton
                                  v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
                                  1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28
                                  U.S.C. §1920 and Local Civil Rule 54.1, this court has also denied
                                  fees for copies of deposition exhibits, read and sign, rough drafts,
                                  litigation support packages, ASCII disks, shipping, handling and
                                  expedited processing.”).

$1,207.35 of              $1,207.35 of this invoice is for an extra transcript copy ($581.35), Rough
$1,938.70 invoice         Draft ($453.00), Scanning Exhibits ($143.00), Electronic Transcript
from Elite Realtime       ($10.00), and Shipping and Handling ($20.00). These costs should be
& Deposition              denied because the following costs are not taxable as set forth in pp. 11-12
Reporting                 of the Guidelines:
(12/1/2015)                    a. Costs of daily or expedited copy produced solely for the
                                  convenience of counsel, absent prior court approval. See Local
                                  Civil Rule 54.1(c)(2)(C); see also Fulmore v. United Parcel
                                  Service, 7:11-CV-18-F, 2013 WL 5969715, at *1 (E.D.N.C. Nov.
                                  18, 2013) (disallowing costs for expedited transcript).
                               e. Court reporter postage, shipping/handling, or delivery charges for
                                  a transcript.
                               f. Copies of deposition exhibits obtained at depositions. See Dutton
                                  v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
                                  1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28
                                  U.S.C. §1920 and Local Civil Rule 54.1, this court has also denied
                                  fees for copies of deposition exhibits, read and sign, rough drafts,
                                  litigation support packages, ASCII disks, shipping, handling and
                                  expedited processing.”).

$611.15 of                $611.15 of this invoice is for an extra transcript copy ($304.15), Rough
$1,065.30 invoice         Draft ($237.00), Scanning Exhibits ($40.00), Electronic Transcript
from Elite Realtime       ($10.00), and Shipping and Handling ($20.00). These costs should be
& Deposition              denied because the following costs are not taxable as set forth in pp. 11-12
Reporting                 of the Guidelines:
(12/1/2015)                    a. Costs of daily or expedited copy produced solely for the
                                  convenience of counsel, absent prior court approval. See Local


ClarkHill\35002\170899\223782328.v1-4/29/20
           Case 7:14-cv-00157-FL Document 181 Filed 04/29/20 Page 4 of 8
                                    Civil Rule 54.1(c)(2)(C); see also Fulmore v. United Parcel
                                    Service, 7:11-CV-18-F, 2013 WL 5969715, at *1 (E.D.N.C. Nov.
                                    18, 2013) (disallowing costs for expedited transcript).

                               e. Court reporter postage, shipping/handling, or delivery charges for
                                  a transcript.

                               f. Copies of deposition exhibits obtained at depositions. See Dutton
                                  v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
                                  1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28
                                  U.S.C. §1920 and Local Civil Rule 54.1, this court has also denied
                                  fees for copies of deposition exhibits, read and sign, rough drafts,
                                  litigation support packages, ASCII disks, shipping, handling and
                                  expedited processing.”).

$130.00 of                $130.00 of this invoice is for Exhibits ($35.00) and a LEF File ($95.00).
$4969.40 invoice          These costs should be denied because the following costs are not taxable
from Planet Depos,        as set forth in pp. 11-12 of the Guidelines:
LLC (1/21/2016)                b.    ASCII diskettes for copies of deposition transcripts. See Boykin
                                    Anchor Co., Inc. v. AT&T Corp., No. 5:10-CV-591-FL, 2014 WL
                                    4798726, at *2 (E.D.N.C. Sept. 26, 2014) (disallowing costs for
                                    ASCII diskettes).
                               f. Copies of deposition exhibits obtained at depositions. See Dutton
                                  v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
                                  1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28
                                  U.S.C. §1920 and Local Civil Rule 54.1, this court has also denied
                                  fees for copies of deposition exhibits, read and sign, rough drafts,
                                  litigation support packages, ASCII disks, shipping, handling and
                                  expedited processing.”).

$127.90 of $573.15        $127.90 of this invoice is for Exhibits ($32.90) and a LEF File ($95.00).
invoice from Planet       These costs should be denied because the following costs are not taxable
Depos, LLC                as set forth in pp. 11-12 of the Guidelines:
(2/3/2016)                     b.    ASCII diskettes for copies of deposition transcripts. See Boykin
                                    Anchor Co., Inc. v. AT&T Corp., No. 5:10-CV-591-FL, 2014 WL
                                    4798726, at *2 (E.D.N.C. Sept. 26, 2014) (disallowing costs for
                                    ASCII diskettes).
                               f. Copies of deposition exhibits obtained at depositions. See Dutton
                                  v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
                                  1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28
                                  U.S.C. §1920 and Local Civil Rule 54.1, this court has also denied
                                  fees for copies of deposition exhibits, read and sign, rough drafts,
                                  litigation support packages, ASCII disks, shipping, handling and
                                  expedited processing.”).



ClarkHill\35002\170899\223782328.v1-4/29/20
           Case 7:14-cv-00157-FL Document 181 Filed 04/29/20 Page 5 of 8
$152.40 of $730.90        $152.40 of this invoice is for Exhibits ($57.40) and a LEF File ($95.00).
invoice from Planet       These costs should be denied because the following costs are not taxable
Depos, LLC                as set forth in pp. 11-12 of the Guidelines:
(2/3/2016)                     b.    ASCII diskettes for copies of deposition transcripts. See Boykin
                                    Anchor Co., Inc. v. AT&T Corp., No. 5:10-CV-591-FL, 2014 WL
                                    4798726, at *2 (E.D.N.C. Sept. 26, 2014) (disallowing costs for
                                    ASCII diskettes).
                               f. Copies of deposition exhibits obtained at depositions. See Dutton
                                  v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL
                                  1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28
                                  U.S.C. §1920 and Local Civil Rule 54.1, this court has also denied
                                  fees for copies of deposition exhibits, read and sign, rough drafts,
                                  litigation support packages, ASCII disks, shipping, handling and
                                  expedited processing.”).

$103.60 for               It is unclear what these costs represent. They are listed as a “Filing Fee
eScribers, LLC            4/11/2016 Vendor”, but the invoice indicates it is for “Transcription.”
(4/18/2016)               There is no further explanation. Absent additional information, these costs
                          should be denied. See Guidelines, p. 8 n.2 (explaining that the lack of
                          supporting documentation “will result in a denial of any unexplained
                          costs”).

$362.00 for               It is unclear what these costs represent. They are listed by Hog Slat as a
eScribers, LLC            “Filing Fee 4/7/2016 Vendor”, but the invoice indicates it is for
(4/18/2016)               “Transcription.” There is no further explanation. Absent additional
                          information, these costs should be denied. See Guidelines, p. 8 n.2
                          (explaining that the lack of supporting documentation “will result in a
                          denial of any unexplained costs”).

$16.91 for                It is unclear what these costs represent. They are listed by Hog Slat as
Discover-e LLC,           “Vendor-Photocopies”, but the invoice indicates it is for “Unitization (per
DBA Novitas Data          page).” There is no further explanation. Absent additional information,
(1/19/2017)               these costs should be denied. See Guidelines, p. 8 n.2 (explaining that the
                          lack of supporting documentation “will result in a denial of any
                          unexplained costs”).

$30.60 for Margaret       These costs appear to be related to obtaining a transcript from the U.S.
Kruse (1/19/2017)         District Court for the Eastern District of Arkansas. The supporting
                          documents lack sufficient identification and explanation of these costs,
                          including why they would be recoverable. See Guidelines, p. 8 n.2
                          (explaining that the lack of supporting documentation “will result in a
                          denial of any unexplained costs”).

$53.63 for Capital        These costs appear to be for blowbacks from images and velo binding.
Discovery LLC             The supporting documents lack sufficient identification and explanation of
                          these costs, including why they would be recoverable. See Guidelines, p. 8


ClarkHill\35002\170899\223782328.v1-4/29/20
           Case 7:14-cv-00157-FL Document 181 Filed 04/29/20 Page 6 of 8
(10/29/2018)              n.2 (explaining that the lack of supporting documentation “will result in a
                          denial of any unexplained costs”).

$61.97 for Capital        These costs appear to be for blowbacks from images and velo binding.
Discovery LLC             The supporting documents lack sufficient identification and explanation of
(9/30/2019)               these costs, including why they would be recoverable. See Guidelines, p. 8
                          n.2 (explaining that the lack of supporting documentation “will result in a
                          denial of any unexplained costs”).

Therefore, in total, $4,862.19 of the costs sought by Hog Slat should be denied, along with any

further costs sought by Hog Slat that the Court determines to be inappropriate.

III.    Conclusion

        For the foregoing reasons, CTB respectfully requests that the Court grant its Motion for

Disallowance of Costs and deny $4,862.19 of the costs sought by Hog Slat, as well as any further

costs sought by Hog Slat that the Court determines to be inappropriate.

Dated: April 29, 2020                                Respectfully submitted,

                                                     CLARK HILL PLC

                                                     /s/ Christopher B. Clare___________
                                                     David J. Marr (Ill. Bar No. 6194750)
                                                     Eric Dorkin (Ill. Bar No. 6256930)
                                                     130 East Randolph St., Suite 3900
                                                     Chicago, Illinois 60601
                                                     tel (312) 985-5900
                                                     fax (312) 985-5999
                                                     dmarr@clarkhill.com
                                                     edorkin@clarkhill.com

                                                     Christopher B. Clare (N.C. Bar No. 39582)
                                                     601 Pennsylvania Avenue NW
                                                     North Building, Suite 1000
                                                     Washington, D.C. 20004
                                                     tel (202) 572-8671
                                                     fax (202) 772-0919
                                                     cclare@clarkhill.com
                                                     Attorney for Plaintiff, CTB, Inc.
                                                     Local Civil Rule 83.1 Counsel

                                                     Attorneys for Plaintiff, CTB, Inc.


ClarkHill\35002\170899\223782328.v1-4/29/20
           Case 7:14-cv-00157-FL Document 181 Filed 04/29/20 Page 7 of 8
                                      CERTIFICATE OF SERVICE

       I certify that, on April 29, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system that will automatically serve all counsel of record.


Dated: April 29, 2020

                                              CLARK HILL PLC

                                              s/ Christopher B. Clare
                                              Christopher B. Clare




ClarkHill\35002\170899\223782328.v1-4/29/20
           Case 7:14-cv-00157-FL Document 181 Filed 04/29/20 Page 8 of 8
